PER CURIAM.
Felix Escalona appeals from a final order of the trial court which dismissed the second amended complaint for lack of prosecution. It is conceded that Escalona filed a notice of hearing on Jones’ motion to dismiss the second amended complaint within the one year period established by the Florida Rule of Civil Procedure 1.420(e), and we find that the filing of a notice of hearing is record activity within the meaning of the rule. Heinz v. Watson, 615 So.2d 750, 753 (Fla. 5th DCA), rev. denied, 624 So.2d 266 (Fla.1993).
The omission of the date in the certificate of service was not so egregious as to render the certificate a nullity in this instance.
Reversed and remanded for further proceedings.